DETAILED ACTION
	This is a first office action in response to application 16/302,260 filed 11/16/2018, in which claims 1-18 are presented for examination. Currently claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-18 objected to because of the following informalities: The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further steps of S101, S102, S1011, S401, S402 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. U.S. Patent Application Publication No. 2016/0365025 A1 hereinafter Ding.

Consider Claim 1:
	Ding discloses a method for eliminating a residual image in a liquid crystal display panel, comprising: (Ding, See Abstract.)
	S10, shifting a reference common voltage output from a common voltage generation circuit for forming a first common voltage, (Ding, [0080], [0132-], [0110], “At step 303, a predetermined grayscale image that matches the grayscale to be tested is switched to, a first luminance at a different location is measured, and a type of a residual image generated by the test image and a retention level of the residual image are determined and recorded according to the first luminance, wherein the predetermined grayscale image that matches the grayscale to be tested may be set as a middle-to-low grayscale image, such as L48, L72, L104, L112 etc.”)
	wherein a selected value of a specific grayscale of the first common voltage ranges from greater than or equal to 48 grayscale to less than or equal to 127 grayscale to eliminate a first residual image of a particular grayscale image of the liquid crystal display panel; (Ding, [0080], [0110], “At step 303, a predetermined grayscale image that matches the grayscale to be tested is switched to, a first luminance at a different location is measured, and a type of a residual image generated by the test image and a retention level of the residual image are determined and recorded according to the first luminance, wherein the predetermined grayscale image that matches the grayscale to be tested may be set as a middle-to-low grayscale image, such as L48, L72, L104, L112 etc.”)
	S20, maintaining the reference common voltage, and detecting a second residual image of the particular grayscale image; (Ding, [0111], [0112], “At step 305, a voltage offset required for the first gamma voltage and a voltage offset required for the second gamma voltage is determined according to the direction and the magnitude of regulation of the common voltage.”)
	S30, adjusting a first reference voltage bound of a gamma correction unit of the liquid crystal display panel to obtain a second reference voltage, thereby eliminating the residual image; and (Ding, [0026], [0063], [0090], [0095], “In the above processing of regulating the first driving voltage and the second driving voltage, a voltage offset required for the first gamma voltage and a voltage offset required for the second gamma voltage are determined according to the direction and the magnitude of regulation of the common voltage.  Thereafter, the first gamma voltage and the second gamma voltage are regulated in the same direction and with the same amplitude to obtain a first gamma voltage to be tested and a second gamma voltage to be tested, so that the retention level of the residual image as being driven by the regulated first driving voltage and the regulated second driving voltage meets the set requirements, and an actual driving voltage required by the display module can be determined, thereby implementing regulation to the asymmetric driving voltage.”)
	S40, sequentially adjusting reference voltages corresponding to remaining grayscale images, so that others residual images of the liquid crystal display panel are eliminated. (Ding, [0114], “At step 307, the first gamma voltage to be tested and the second gamma voltage to be tested are applied to the display module, and the test image is again switched to and maintained for the predetermined time duration.”, [0115] “At step 308, a predetermined grayscale image that matches the grayscale to be tested is switched to, a third luminance at a different location is measured, and a type of the residual image generated by the test image and a retention level of the residual image are determined according to the third luminance.”)

Consider Claim 2:
	Ding discloses the method for eliminating the residual image in the liquid crystal display panel as claimed in claim 1, wherein positive and negative voltages of the first reference voltage are symmetric by utilizing the first common voltage as a symmetry (Ding, [0066], [0104-0105], [0067], “By determining the positive residual image and the negative residual image, it is possible to determine whether the common voltage is regulated too much, and further to ensure that the common voltage is regulated towards a right direction.”)

Consider Claim 3:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 1, wherein positive and negative voltages of the second reference voltage are symmetric by utilizing the reference common voltage as a symmetry axis. (Ding, [0066], [0104-0105], [0067], “By determining the positive residual image and the negative residual image, it is possible to determine whether the common voltage is regulated too much, and further to ensure that the common voltage is regulated towards a right direction.”)

Consider Claim 4:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 1, wherein a translation amplitude of the second reference voltage and the first reference voltage is same as a translation amplitude of the first common voltage and the reference common voltage. (Ding, [0035], “By determining the type of the residual image, it can be determined whether an amount of regulation of the common voltage is too large or too small.  When the type of the residual image is consistent with that of an initial residual image, it shows that the amount of regulation of the common voltage is not enough, and it needs to continue regulating the common voltage in the same direction so that the retention level of the residual image meets the set requirements; if the type of the residual image is not consistent with that of an initial residual image, it shows that the amount of regulation of the common voltage is too large, and it needs to regulate the common voltage in a reverse direction so that the retention level of the residual image meets the set requirements.”)

Consider Claim 5:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 1, wherein a translation direction of the second reference voltage and the first reference voltage is opposite to a translation direction of the first common voltage and the reference common voltage. (Ding, [0108], “At step 301, an initial reference voltage value for a gamma voltage pair corresponding to a grayscale to be tested is acquired according to a voltage-transmittance curve of the display component (referring to FIG. 4) and a gamma standard voltage curve (referring to FIG. 5), wherein the gamma voltage pair includes a first gamma voltage and a second gamma voltage, and the first gamma voltage and the second gamma voltage have the same magnitude but opposite polarity.”)

Consider Claim 6:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 1, wherein the S10 further comprises: S101, adjusting the liquid crystal display panel to minimize flicker displayed by the liquid crystal display panel; S102, switching an image of the liquid crystal display panel between a residual detection image and the particular grayscale image to detect the first residual image of the particular grayscale image. (Ding, [0130], [0131], “In addition, at the time of serious residual image due to a large DC bias voltage, the gamma voltage corresponding to L255/L0 may be regulated first, and then the gamma voltage corresponding to the required grayscale is regulated, so that asymmetric settings of the L255/L0 and each required grayscale can be small, so as to solve better the problems such as flicker display inequality caused by the relatively large DC bias voltage.”)

Consider Claim 7:
Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 6, wherein the S101 further comprises: S1011, minimizing the flicker displayed by the liquid crystal display panel by adjusting a symmetry of the first reference voltage with respect to the reference common voltage and display brightness of the liquid crystal display panel. (Ding, [0130], [0131], “In addition, at the time of serious residual image due to a large DC bias voltage, the gamma voltage corresponding to L255/L0 may be regulated first, and then the gamma voltage corresponding to the required grayscale is regulated, so that asymmetric settings of the L255/L0 and each required grayscale can be small, so as to solve better the problems such as flicker display inequality caused by the relatively large DC bias voltage.”)

Consider Claim 8:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 1, wherein a residual detection image is a black and white checkerboard pattern or a black and white stripe pattern. (Ding, [0071], “FIG. 2 is a schematic diagram of a test image of a black-and-white checkerboard image;”)

Consider Claim 9:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 1, wherein the S40 further comprises: S401, switching an image of the liquid crystal display panel between a residual detection image and a grayscale image of a preset time interval; (Ding, [0043], [0011] applying, to the display module, a gamma voltage pair corresponding to a grayscale to be tested, selecting a test image and maintaining the test image for a predetermined time duration, the gamma voltage pair including a first gamma voltage and a second gamma voltage;”) S402, sequentially adjusting the reference voltages  (Ding, [0046-0048], [0047], “a data processing module configured to determine a type and a retention level of the residual image prior to regulating the common voltage according to the first luminance, to determine a type and a retention level of the residual image after regulating the common voltage according to the second luminance, and to determine a type and a retention level of the residual image generated as being driven by the regulated first gamma voltage and the regulated second gamma voltage according to the third luminance; and”)

Consider Claim 10:
	Ding discloses a method for eliminating residual image in a liquid crystal display panel, comprising: (Ding, See Abstract.)
	 S10, shifting a reference common voltage output from a common voltage generation circuit for forming a first common voltage to eliminate a first residual image of a particular grayscale image of the liquid crystal display panel; (Ding, [0080], [0132-], [0110], “At step 303, a predetermined grayscale image that matches the grayscale to be tested is switched to, a first luminance at a different location is measured, and a type of a residual image generated by the test image and a retention level of the residual image are determined and recorded according to the first luminance, wherein the predetermined grayscale image that matches the grayscale to be tested may be set as a middle-to-low grayscale image, such as L48, L72, L104, L112 etc.”)
	S20, maintaining the reference common voltage, and detecting a second residual image of the particular grayscale image; (Ding, [0111], [0112], “At step 305, a voltage offset required for the first gamma voltage and a voltage offset required for the second gamma voltage is determined according to the direction and the magnitude of regulation of the common voltage.”)
 (Ding, [0026], [0063], [0090], [0095], “In the above processing of regulating the first driving voltage and the second driving voltage, a voltage offset required for the first gamma voltage and a voltage offset required for the second gamma voltage are determined according to the direction and the magnitude of regulation of the common voltage.  Thereafter, the first gamma voltage and the second gamma voltage are regulated in the same direction and with the same amplitude to obtain a first gamma voltage to be tested and a second gamma voltage to be tested, so that the retention level of the residual image as being driven by the regulated first driving voltage and the regulated second driving voltage meets the set requirements, and an actual driving voltage required by the display module can be determined, thereby implementing regulation to the asymmetric driving voltage.”)
	S40, sequentially adjusting reference voltages corresponding to remaining grayscale images, so that others residual images of the liquid crystal display panel are eliminated. (Ding, [0114], “At step 307, the first gamma voltage to be tested and the second gamma voltage to be tested are applied to the display module, and the test image is again switched to and maintained for the predetermined time duration.”, [0115] “At step 308, a predetermined grayscale image that matches the grayscale to be tested is switched to, a third luminance at a different location is measured, and a type of the residual image generated by the test image and a retention level of the residual image are determined according to the third luminance.”)

Consider Claim 11:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 10, wherein positive and negative voltages of the first reference voltage are symmetric by utilizing the first common voltage as a symmetry axis. (Ding, [0066], [0104-0105], [0067], “By determining the positive residual image and the negative residual image, it is possible to determine whether the common voltage is regulated too much, and further to ensure that the common voltage is regulated towards a right direction.”)

Consider Claim 12:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 10, wherein positive and negative voltages of the second reference voltage are symmetric by utilizing the reference common voltage as a symmetry axis. (Ding, [0066], [0104-0105], [0067], “By determining the positive residual image and the negative residual image, it is possible to determine whether the common voltage is regulated too much, and further to ensure that the common voltage is regulated towards a right direction.”)

Consider Claim 13:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 10, wherein a translation amplitude of the second reference voltage and the first reference voltage is the same as a translation amplitude of the first common voltage and the reference common voltage. (Ding, [0035], “By determining the type of the residual image, it can be determined whether an amount of regulation of the common voltage is too large or too small.  When the type of the residual image is consistent with that of an initial residual image, it shows that the amount of regulation of the common voltage is not enough, and it needs to continue regulating the common voltage in the same direction so that the retention level of the residual image meets the set requirements; if the type of the residual image is not consistent with that of an initial residual image, it shows that the amount of regulation of the common voltage is too large, and it needs to regulate the common voltage in a reverse direction so that the retention level of the residual image meets the set requirements.”)

Consider Claim 14:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 10, wherein a translation direction of the second reference voltage and the first reference voltage is opposite to a translation direction of the first common voltage and the reference common voltage. (Ding, [0108], “At step 301, an initial reference voltage value for a gamma voltage pair corresponding to a grayscale to be tested is acquired according to a voltage-transmittance curve of the display component (referring to FIG. 4) and a gamma standard voltage curve (referring to FIG. 5), wherein the gamma voltage pair includes a first gamma voltage and a second gamma voltage, and the first gamma voltage and the second gamma voltage have the same magnitude but opposite polarity.”)

Consider Claim 15:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 10, wherein the S10 further comprises: S101, adjusting the liquid crystal display panel to minimize flicker displayed by the liquid crystal display panel; S102, switching an image of the liquid crystal display panel between a residual detection image and the particular grayscale image to detect the first residual image of the particular grayscale image. (Ding, [0130], [0131], “In addition, at the time of serious residual image due to a large DC bias voltage, the gamma voltage corresponding to L255/L0 may be regulated first, and then the gamma voltage corresponding to the required grayscale is regulated, so that asymmetric settings of the L255/L0 and each required grayscale can be small, so as to solve better the problems such as flicker display inequality caused by the relatively large DC bias voltage.”)

Consider Claim 16:
Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 15, wherein the S101 further comprises: S1011, minimizing the flicker displayed by the liquid crystal display panel by adjusting a symmetry of the first reference voltage with respect to the reference common voltage and display brightness of the liquid crystal display panel. (Ding, [0130], [0131], “In addition, at the time of serious residual image due to a large DC bias voltage, the gamma voltage corresponding to L255/L0 may be regulated first, and then the gamma voltage corresponding to the required grayscale is regulated, so that asymmetric settings of the L255/L0 and each required grayscale can be small, so as to solve better the problems such as flicker display inequality caused by the relatively large DC bias voltage.”)

Consider Claim 17:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 10, wherein a residual detection image is a black and white checkerboard pattern or a black and white stripe pattern. (Ding, [0071], “FIG. 2 is a schematic diagram of a test image of a black-and-white checkerboard image;”)

Consider Claim 18:
	Ding discloses the method for eliminating residual image in the liquid crystal display panel as claimed in claim 10, wherein the S40 further comprises: S401, switching an image of the liquid crystal display panel between a residual detection image and a grayscale image of a preset time interval; (Ding, [0043], [0011] applying, to the display module, a gamma voltage pair corresponding to a grayscale to be tested, selecting a test image and maintaining the test image for a predetermined time duration, the gamma voltage pair including a first gamma voltage and a second gamma voltage;”) S402, sequentially adjusting the reference (Ding, [0046-0048], [0047], “a data processing module configured to determine a type and a retention level of the residual image prior to regulating the common voltage according to the first luminance, to determine a type and a retention level of the residual image after regulating the common voltage according to the second luminance, and to determine a type and a retention level of the residual image generated as being driven by the regulated first gamma voltage and the regulated second gamma voltage according to the third luminance; and”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626